Filed 11/7/14 Janay R. v. Superior Court CA5




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

JANAY R.,
                   Petitioner,
                                                                                       F070155
         v.
                                                                             (Super. Ct. No. 516947)
THE SUPERIOR COURT OF
STANISLAUS COUNTY,
                                                                                   OPINION
                   Respondent;

STANISLAUS COUNTY COMMUNITY
SERVICES AGENCY,

                   Real Party in Interest.


                                                   THE COURT
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Ann Q.
Ameral, Judge.
         Janay R., in pro. per., for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                                        -ooOoo-



        Before Gomes, Acting P.J., Kane, J., and Detjen, J.
       Janay R. (mother), who is self-represented in this court, seeks an extraordinary
writ (Cal. Rules of Court, rule 8.452) from a juvenile court’s order terminating
reunification services and setting a Welfare and Institutions Code section 366.26 hearing
(setting order) as to her four-year-old son Andrew.1 She challenges her court-appointed
attorney in the dependency proceedings, her social worker, and the juvenile court in a
rambling and strongly-worded petition focused on rhetoric rather than the evidence that
was before the court. Although her petition frequently cites to juvenile dependency law,
those references bear no relationship to the issues the juvenile court confronted when it
issued its setting order.
       On review, we conclude mother’s petition is inadequate as it does not comply with
the procedural requirements of section 366.26, subdivision (l) and California Rules of
Court, rule 8.452. Accordingly, we will dismiss her petition.
                      PROCEDURAL AND FACTUAL HISTORY
       For most of his young life, Andrew has not been cared for by his mother. This
comes as a result of her ongoing substance abuse and resulting periods of incarceration as
well as her neglect.2 In January 2014, then three-year-old Andrew lived with his
maternal uncle and aunt. The relatives had been appointed the child’s temporary
guardians in 2013. The temporary guardians, however, physically abused and neglected
Andrew. Consequently, real party in interest Stanislaus County Community Services
Agency (agency) detained the child and initiated the underlying juvenile dependency
proceedings.
       Less than a week following Andrew’s detention, an agency social worker referred
mother for substance abuse assessment, parenting classes and counseling. On the date of

1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.
2      Further, the identity of the child’s father is apparently unknown.

                                             2
her assessment, mother tested positive for an array of drugs. The agency was able to
arrange for mother to enter residential drug treatment in February 2014. However,
mother only stayed there 16 days. She then entered a second program in March but was
discharged in part for “cheeking” her “detox” medication.
       In April 2014, the juvenile court exercised its dependency jurisdiction over
Andrew (§ 300, subd. (b)), terminated the temporary guardianship, and removed him
from parental custody. The court found that mother’s progress toward alleviating the
causes of Andrew’s out-of-home placement was limited. Nevertheless, the court granted
reunification services for mother. Services included counseling, parenting classes,
substance abuse treatment, substance abuse testing and visitation.
       On April 11, a week after the court hearing, an agency social worker met with
mother to review her reunification case plan and encourage mother to schedule her intake
sessions and start attending services. The social worker also made a third referral for
drug treatment. At the time mother claimed she had been clean for seven days.
       The social worker contacted mother each month thereafter in an effort to review
the case plan and encourage her. However, through August 2014, mother made no
efforts to reunify. She also frequently missed scheduled visits with Andrew. Throughout
this time, and by her own admission, she continued using heroin. A week before a
September 2014 status review hearing, mother entered another drug treatment program
and finally completed her assessment for a parenting class.
       Due to her lack of participation and the substantial likelihood that reunification
would not occur within an additional six months, the agency petitioned the court to
terminate mother’s services in advance of the review hearing. (§ 388, subd. (c).) The
agency also recommended the court issue a setting order for a section 366.26 hearing to
select and implement a permanent plan for Andrew.



                                             3
       During the September 2014 status review hearing, mother tried to claim that the
agency failed to provide her with any reunification services until approximately two
months earlier. However, on cross-examination and during questioning by the court,
mother acknowledged she had received a referral for drug treatment in January, that a
social worker gave her a case plan in February, and a social worker met with her in April
and encouraged her to go into drug treatment. She also admitted she had been using
heroin for 11 years and it “very much” affected her memory. Nevertheless, mother’s
attorney urged the court to give mother another six months for reunification.
       The juvenile court concluded mother had “pretty much done nothing of any
substance whatsoever until one week ago.” The court found this “very troubling.” The
court granted the agency’s section 388 petition, terminated services for mother, and
issued its setting order.
                                      DISCUSSION
       The purpose of a writ proceeding such as this is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan
for a dependent child. (Cal. Rules of Court, rule 8.450(a).) A court’s decision is
presumed correct. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) It is up to a
petitioner to raise specific issues and substantively address them. (§ 366.26, subd. (l).)
This court will not independently review the record for possible error. (In re Sade C.
(1996) 13 Cal.4th 952, 994.)
       Mother bitterly complains about the representation she has received from her
court-appointed trial counsel. She claims counsel: failed to object to the agency’s
“spewing forth accusations without ANY proof;” did not communicate with her; and
refused her requests for continuances. Mother also challenges: the juvenile court for
removing Andrew from her custody as well as the agency for designing a reunification
plan for her to fail at and for somehow restricting her choice of a “significant other” who

                                              4
could visit with, if not become a care provider for Andrew. However, mother fails to cite
to any portion of the juvenile court record to support any of her strongly-worded
criticisms. Her accusations also bear no resemblance to the record, as summarized above.
Furthermore, although her petition contains numerous citations to legal authorities, those
authorities do not support her demand for relief. Consequently, mother has failed to
substantively address the myriad of issues she raises. (§ 366.26, subd. (l); Cal. Rules of
Court, rule 8.452.)
                                     DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is immediately final
as to this court.




                                             5